DETAILED ACTION
Response to Amendment
The amendment filed on 02/01/2022 has placed the application in condition for allowance.
Allowable Subject Matter
Claims 1 and 3-19 allowed.
The following is an examiner’s statement of reasons for allowance:
Re Claim 1:
The closest prior art of record, Huang et al (US 20060126357 A1; listed in the Office Action filed on 11/01/2021; “Huang”) fails to disclose, teach, suggest, or render obvious the combined structure and functionality of the light exit surface of the first protrusion portion gradually decreases as the second portion extends from a side of the first protrusion portion distal to the main body to a side of the first protrusion portion proximal to the main body as set forth in the claim.
Re Claims 3-18:
The claims are allowed due to their dependence on allowed base claim 1.
Re Claim 19:
The closest prior art of record, Huang fails to disclose, teach, suggest, or render obvious the combined method, structure, and functionality of the light exit surface of the first protrusion portion gradually decreases as the second portion extends from a side of the first protrusion portion distal to the main body to a side of the first protrusion portion proximal to the main body as set forth in the claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875